Mr. Justice Negrón Fernández,
dissenting.
The alienation of the remainder of a property, after segregating several portions therefrom, does not constitute a segregation but the sale of the main property — which unit has its own registral personality. What Teodoro Aguilar *679M.ora sold to appellant herein was the registral unit appearing in his name in the registry, the area of which, as set forth in the recorded title, was reduced by the area of the previous segregations entered on the margin of the record. According to those marginal entries, the recordable area was 543 square meters on the date the deed in question, was presented. Aguilar Mora was not segregating and selling 240 meters of the property, according to its registral area. He was selling the property itself. After describing-in- the deed the original boundaries of the property he merely added that “several lots have been segregated from said parcel and sold to different persons, as a result of which its area was reduced to 240 square meters.” The registrar considered that the difference between the area stated in the deed presented for registration — sale of the remainder of the main property — and the registral area, was a curable defect and thus set it forth when recording the title in favor of- the purchaser. I believe the registrar acted correctly.
The properties constitute the only basic unit of registration. They are determined (a) by their nature, (b) by their location, (c) by their boundaries, and id) by their area, under § 9(1) of the Mortgage Law. 2 Dorta Duquer Curso de Legislación Hipotecaria, pp. 262 and 263. The area is therefore one of the elements for determining a real property. By decision of March 21, 1913, as cited in Medina y Marañón, Leyes Civiles de España, note 3 of the portion bearing on the Mortgage Law, p. 10, the General Directorate of Registries has held that “the property is not determined by stating in the deed of sale that a certain portion had been segregated therefrom, ivithout staling the number of meters.” The same view is expressed by Morell y Terry in his Comen-tarios a la Legislación Hipotecaria, vol. 2, p. 103, when he says: “. . . where in view of previous errors in the survey the area assigned to the property in the ..title is less Than, that appearing in the record, there is no difficulty in record*680ing the same once its identity is determined, and if the difference is due to the previous segregation or separation of part of the area, such fact must be set forth in the title and in the record indicating the extent of the segregated portion.” The lack of any of the requisites listed in any of the subdivisions of § 9 of the Mortgage Law is a curable defect. Rosado v. Registrar, 68 P.R.R. 552. The same is true in case of inaccuracy, whenever it is not material. Section 32, in nelation to •§§ 30 and 9 of the Act.
Referring to the area of the properties for the purposes of their determination, says Morell at p. 104 of his text and volume cited:
“Each property represents a fraction, a fragment of the ■entire piece of real property existing in a country. That portion is indicated by the area. The nature, location, boundaries, and other special circumstances will indicate the place or point whére it stands within the area, its shape, and outline; but, in-short, nothing which by itself is sufficient for its determination. With the same shape and boundaries, and in the same place, the property may consist of one or of one hundred hectares. A very essential element is lacking where the area is not stated.”
And at p. 107:
“In any event, the Registrar must determine the differences in area appearing in the Registry and in the documents, provided it affects the identity of the property or the extent of the right, as stated in the Decision of October 18, 1911. Furthermore, if the difference in the former case is due to survey errors and it is of slight importance, there is no problem in recording stating the difference in the entry, and with greater reason if the area given was only approximate, as admitted in the Decisions of November 9, 1877, July 8, 1878, and March 8, 1898; and where the area given is only approximate, the Decision of May 21, 1881. If the difference is significant, the document cannot be recorded until the acquisition of what is lacking is justified, as stated in the Decisions of March 14, 1876, September 7, 1880, November 22, 1893, October 27, 1894; and March 20, 1901.”
*681The case of Ruiz v. Torres, 61 P.R.R. 1, was correctly decided. As in that case, we are not dealing here with a new segregation but the sale of the remainder of the property which consisted originally of 2,360 square meters, which area, according to the registry, had been reduced to 543 square meters. The area of the remainder which is described in the deed of sale involved in this appeal does not correspond to the registral area to which the original property was reduced by the segregations entered on the margin.
The juridical problem under consideration cannot be treated in the light of the principles, correctly announced in the opinion of the Court, which govern segregation cases, which is what is actually done in that opinion. In view of the fact that the deed of sale did not state the number of meters segregated from the main property, and since the area recorded in the registry does not agree with the area shown in the deed, the registration of the whole remainder was correctly made when the registrar classified said document as one with the curable defect that it failed to set forth in meters all the previous segregations.
In my judgment, the decision appealed from should be affirmed.